Title: To Benjamin Franklin from Madame Brillon, 2 December 1784
From: Brillon, Madame
To: Franklin, Benjamin


				
					ce deux décembre [1784]
				
				Votre léttre mon aimable papa m’a fait un sensible plaisir, mais si vous voulés m’en faire un plus grand restés en france jusqu’au moment ou vous verrés ma sixiéme génération, je ne vous demande que quinse ou seise ans, ma petite fille sera mariable de bonne héure elle est belle et forte: je goutte un nouveau sentiment mon bon papa auqu’el mon coeur se livre avec satisfaction, il est si doux d’aimer! Je n’ai jamais conçu comment il éxistoit des estres assés énnemis d’eux mesme pour repoussér l’amitié; il est des ingrats, dira t’on; éh bien l’on est trompé, cela est un peu dur quelquefois, mais on ne l’est pas toujours, et de se sentir incapable de le rendre donne un contentement de soi mesme qui consolle de la trahison:
				Ma petite nourice est charmante et fraische comme la rose du matin, l’enfant les premiers jours a eu de la peine a se faire a téter un sein férme et dont le bout étoit mignon et court, mais la patience, le courage de la mére l’ont emporté, tout vá bien, et rien n’est plus intéréssant que ce tableau, une jeune et jolie personne allaitant un superbe enfant, le pére occupé sans césse de ce spéctacle et joignant ses soins a ceux de sa fémme, mes yeux se mouillent souvent et mon coeur jouit mon aimable papa, vous senté si bien le prix de tout ce qui tient a la belle et bonne nature que je vous devois ces détails, ma fille me charge de ses remercimens et complimens pour vous, ma cadétte, mes hommes vous présentent leurs civilités, et moi mon ami je vous prie de croire que mon amitié et mon éxistance seront toujours un pour vous:
			 
				Addressed: A Monsieur / Monsieur Franklin ambassadeur / des etats unis de l’amérique / A Passy
			